Electronically Filed
                                                     Supreme Court
                                                     SCWC-15-0000420
                                                     14-FEB-2017
                                                     10:44 AM




                        SCWC-15-0000420 


          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI 



                         IN THE MATTER OF 

       UNITED PUBLIC WORKERS, AFSCME, LOCAL 646, AFL-CIO,

           Petitioner/Complainant-Appellant-Appellant, 


                               v.

       TIMOTHY A. HOUGHTON, DEPUTY DIRECTOR, DEPARTMENT OF

 ENVIRONMENTAL SERVICES, CITY AND COUNTY OF HONOLULU; LORI M.K.

 KAHIKINA, DIRECTOR, DEPARTMENT OF ENVIRONMENTAL SERVICES, CITY

AND COUNTY OF HONOLULU; CAROLEE C. KUBO, DIRECTOR, DEPARTMENT OF

HUMAN RESOURCES, CITY AND COUNTY OF HONOLULU; AND KIRK CALDWELL,

                MAYOR, CITY AND COUNTY OF HONOLULU,

           Respondents/Respondents-Appellees-Appellees, 


                              and 


 HAWAII LABOR RELATIONS BOARD, JAMES B. NICHOLSON, CHAIRPERSON;

                  ROCK B. LEY, BOARD MEMBER; AND

               SESNITA A.D. MOEPONO, BOARD MEMBER,

             Respondents/Agency-Appellees-Appellees. 



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

    (CAAP-15-0000420; CIVIL NOS. 03-1-0546-03, 03-1-0552-03) 


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, Pollack, and Wilson, JJ., and

   Circuit Judge Crabtree, in place of McKenna, J., recused) 

          Petitioner/Complainant-Appellant-Appellant United

Public Workers, AFSCME, Local 646, AFL-CIO’s Application for

Writ of Certiorari, filed January 3, 2017, is hereby rejected.



          DATED: Honolulu, Hawaiʻi, February 14, 2017.

                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson
                                /s/ Jeffrey P. Crabtree




                                2